                Case 20-10343-LSS                Doc 1277         Filed 09/08/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 1138

    CERTIFICATE OF NO OBJECTION REGARDING THE THIRD MONTHLY FEE
      APPLICATION OF KCIC, LLC FOR ALLOWANCE OF COMPENSATION
        AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
               JULY 1, 2020 TO AND INCLUDING JULY 31, 2020

         The undersigned hereby certifies that, as of the date hereof, KCIC, LLC (“KCIC”) has

received no answer, objection or other responsive pleading to the Third Monthly Fee Application

of KCIC, LLC for Allowance of Compensation and Reimbursement of Expenses for the Period

from July 1, 2020 to and Including July 31, 2020 (the “Application”) (D.I. 1138), filed on August

21, 2020.

                  The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than September 4, 2020 at 4:00 p.m. (Eastern Time).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-10343-LSS             Doc 1277        Filed 09/08/20         Page 2 of 2




Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below.



    (1) Total Fees           (2) Total Expenses                (3) 80% of                Total Debtors are
      Requested                  Requested                   Requested Fees              Authorized to Pay
                                                                                            ( (2) + (3) )

     $7,629.002                       $0.00                      $6,103.20                     $6,103.20

               WHEREFORE, KCIC respectfully requests that the Application be approved.


Dated: September 8, 2020                           KCIC, LLC
       Wilmington, Delaware
                                                   /s/ Elizabeth Hanke
                                                   Elizabeth Hanke
                                                   1401 I Street, NW, Suite 1200
                                                   Washington, DC 20005
                                                   Telephone: (202) 650-0503
                                                   Facsimile: (202) 650-0651
                                                   E-mail: hankee@kcic.com

                                                   INSURANCE AND VALUATION
                                                   CONSULTANT TO THE DEBTORS AND
                                                   DEBTORS IN POSSESSION




2
       Pursuant to paragraph 4 of the Retention Order, KCIC will apply the entire balance of the $7,849.80 retainer
       held as of the Petition Date to the fees and expenses requested in this Application.
